Citation Nr: 1532267	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  11-28 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for lumbosacral degenerative disc disease with spinal stenosis.

2.  Entitlement to an initial compensable evaluation for right leg sciatica.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1998 to January 2002.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that decision, the RO increased the evaluation for the lumbar spine disability to 20 percent, effective from September 9, 2010.
Jurisdiction over the case was subsequently transferred to the RO in Sioux Falls, South Dakota.  

The Veteran was scheduled for a videoconference hearing before the Board at the Sioux Falls RO in April 2015; however, he cancelled this request in a February 2015 written statement and has not submitted another hearing request since that time.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2014).

In the March 2011 rating decision, the RO granted service connection for right leg sciatica.  The Board notes that the Veteran did file a notice of disagreement with that decision, as addressed in the remand section below.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal, with the exception of the July 2013 VA examination and VA treatment records considered by the RO.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the claim for an increased evaluation for the service-connected lumbar spine disability.  Specifically, it appears that there may be outstanding and relevant VA and fee-based treatment records not associated with the claims file, as detailed in the remand instructions below.  While on remand, updated VA treatment records should also be obtained.

In addition, the RO granted service connection for right leg sciatica in the March 2011 rating decision.  In May 2011, the Veteran expressed disagreement with the assigned evaluation.  He also stated that he had been "incapacitated/impaired . . . due to sciatic symptoms in [the] lower legs and acute flare ups of lower back injury that corresponds to a much higher degree of impairment . . . ."  Thus, a remand is required for the AOJ to issue a statement of the case.  See 38 C.F.R. § 19.9(c) (2014); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case addressing the issues of entitlement to an initial compensable evaluation for right leg sciatica.

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this particular issue following the issuance of the statement of the case unless he perfects his appeal.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected lumbar spine disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

A specific request should be made for any physical therapy the Veteran received from a fee-based treatment provider.  In this regard, a November 2011 VA treatment record shows that the Veteran may have been approved for such treatment with Diamond Peaks Physical Therapy.

The AOJ should also obtain any outstanding and relevant VA treatment records, including from the Cheyenne VA Medical Center (VAMC)/Fort Collins Outpatient Clinic, Denver VAMC, and Charleston VAMC.  Specifically, it appears that there may be additional VA treatment records that are not contained in the VBMS or Virtual VA electronic claims files.  See August 2014 supplemental statement of the case (October 30, 2013 Denver VAMC treatment record; August 4, 2014 Charleston VAMC treatment record).

3.  The AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraph.  Further development may include affording the Veteran a VA examination.

4.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

